Title: To John Adams from Joan Derk van der Capellen tot den Pol, 2 May 1782
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Adams, John



Zwol 2 Maÿ 1782
Monsieur

J’ai recu votre honorée du 6 Avril. Les raisons alleguées par votre Excell: me convainquent de l’impossibilité d’emploier mon Ami Valk, dans ce Païs, au Service du Congress. Il a resolu en consequence de transmigrer, et je puis assurer Votre Excell: que nous perdons en Lui un tres digne et tres éclairé Citoien. Je le regrette beaucoup.
Monsr. Jan Hendr: Ch: Heineken, fils d’un brave Ecclesiastique de mes connoissances, a dessein de partir dans peu de jours pour Philadelphie avec le Vaisseau the General Green Capt: Edward Bacon. Ce jeune homme, elevé dans le commerce par son Oncle Mr. Heineken, ci devant Professeur en Philosophie a Deventer, et depuis Negociant a Amsterdam, a eu le malheur de se trouver a St. Eustache et d’ÿ etre depouillé de tout ce quil possedoit. Une Societé de Negocians Lui confie a present la direction d’une entreprise de commerce Et quoique je me Sois fait une loi de n’importuner personne par des Sollicitations, je n’ai pu me refuser aux pressantes instances, qui me Sont faites par Son Pere et d’autres afin de vouloir prier votre Excell: de l’honnorer par quelque lettre de recommandation, afin que l’on Sache en Amerique qu’il n’est point avanturier et que l’on S’interesse pour Lui. Il prendra la liberté, avant Son depart, de venir demander des ordres de Votre Excell.
J’ai reçu de la part de Mr. Hodshon des plans d’une nouvelle negociation. Je prie Votre Excell: de vouloir faire arreter 16 Numeros pour autant de mille florins que je fournirai avant le premier de Juin. J’etois sur le point de faire parvenir cet argent a Messrs. de Neufville, ne Sachant pas que Votre Excell: Sétoit determiné de favoriser Mr. Hodshon de cette Commission. Le Credit de l’Amerique monte visiblement. Plusieurs personnes meme de me Province vont prendre part dans les fonds de la nouvelle Republique, que je rens graces a Dieu de voir enfin reconnue et bientot liée a la notre!
Mon Cousin de Marsch, a ce que l’on assure, est destiné pour etre envoié en Amerique. C’est un trait de politique. L’on veut Se defaire de Lui, tandis que l’on tachera d’empecher la rehabilitation de Monsr. van Berckel et la mienne. Ce n’est que l’indignation publique qui peut nous Sauver. Outre Le Seigneur de Marsch, quatre autres Nobles de Gueldres Se Sont expliqués tres fortement Sur mon expulsion comme d’une chose qui regarde tous les Nobles. Messrs. de Marsch et de Zuilen l’ont fait par ecrit dans les quartiers de Zutphen et de la Velue. Messrs. Nÿvenheim, le Pere et deux Fils en ont fait de meme de bouche dans le quartier de Nymegue. Malgré tout cela je crois qu’il n’en resultera rien.
Votre Excellence pourroit Elle croire que mes Antagonistes en cas qu’a la diete passée ils Se Seroient vu pressés trop vivement par les Communes de Zwol Se Seroient prevalu de ma correspondance criminélle avec l’Amerique afin d’avoir un nouveau pretexte pour me chicaner! C’est pourtant un fait, a ce que l’on m’a assuré. C’est pour la Brigade Ecossoise que je Souffre encore!
Dans peu de jours les Etats d’Overÿssel vont S’assembler, apparamment pour prendre une Resolution Conforme a celle de Hollande touchant la mediation. Quelques Nobles de Gueldres ont rossé d’importance un Anglomane, qui refusoit de boire a l’Independance de l’Amerique. C’est le Bourguemaitre de Nimegue Tingendonck, neveu de Monsr. Fagel! Capellen de Marsch a joué le premier role dans cette farce, que les Bourgeois pourroient representer pour la Seconde fois, Si tot que Mr. Tingendonck trouve bon de Sortir.
Je Compte detre a Amsterdam avant la fin de ce mois pour remettre en personne a Votre Excellence l’argent Susmentionné et l’assurer que je Suis avec le plus profond respect. De Votre Excellence Le tres humble et tres obeïssant Serviteur

Le Baron de Capellen de Pol

